Citation Nr: 1019721	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  04-16 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether an overpayment of VA educational assistance 
benefits in the calculated amount of $13,814.80 was properly 
created.

2.  Entitlement to a waiver of recovery of overpayment of VA 
educational assistance benefits in the calculated amount of 
$13,814.80.


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney


ATTORNEY FOR THE BOARD

S.L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to 
October 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that the Veteran had received an 
overpayment of education benefits in the amount of 
$13,814.80.  The Veteran subsequently perfected an appeal as 
to the validity of that debt.  Jurisdiction was transferred 
during the pendency of the appeal to the RO in Manila, the 
Republic of the Philippines.

The Veteran has submitted multiple requests for a Board 
hearing during the course of this appeal.  Initially, in a 
letter dated in September 2003, the Veteran's attorney 
requested a hearing before the Board, to be held at the 
Manila RO.  However, in his April 2004 substantive appeal, 
the Veteran indicated that he wished to have a hearing before 
the Board in Washington, D.C.  Subsequent clarification of 
the Veteran's request revealed that he still desired a 
hearing at the Manila RO.  Thus, in July 2006, the Board 
remanded this appeal to schedule the Veteran for a Travel 
Board hearing to be held at the Manila RO.  

Throughout this appeal, the Veteran's attorney has 
consistently requested that the Board schedule one hearing 
for all of the Veterans he represents, to include the Veteran 
in this appeal.  The Board has explained in correspondence to 
the Veteran and his attorney that it does not have the 
authority to allow a representative to appear for a personal 
hearing to present argument on behalf of all of the Veterans 
he represents nor does it have the authority to allow all of 
the Veterans to appear for a single hearing.  The Board 
further advised that each Veteran represented by the attorney 
was entitled to appear at a personal hearing and to have 
their representative present at that hearing.  Thereafter, 
the Veteran was scheduled for a videoconference hearing to be 
held in May 2009; he did not attend this hearing.  As such, 
his request for a Board hearing is considered withdrawn.  38 
C.F.R. § 20.704(d) (2009).

The Board recognizes that the Veteran's attorney has asserted 
at various times during the course of this appeal that the 
issue of entitlement to a waiver of recovery of the debt is 
part of the Veteran's appeal regarding the validity of the 
debt.  See, e.g., Attorney Statement dated in October 2004.  
However, a veteran's right to dispute the amount or existence 
of a debt is a right which is exercised separately from a 
request for a waiver.  See 38 C.F.R. § 1.911(c) (2009).  As 
discussed in more detail below, the issue of entitlement to a 
waiver of recovery of overpayment of VA educational 
assistance benefits in the calculated amount of $13,814.80 
requires further procedural development.  As such, it is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the Department of Veterans Affairs Regional 
Office.


FINDINGS OF FACT

1.  The Veteran was enrolled in a program of education at 
Ramon Magsaysay Technological University (RMTU) to achieve a 
Bachelor in Agricultural Technology (BAT).

2.  For the period of June 3, 2002, through June 6, 2003, the 
Veteran received educational assistance benefits administered 
in the amount of $13,814.80 based on his enrollment at RMTU.

3.  An investigation conducted by the Manila RO determined 
that a fraud scheme was perpetuated by the 60 Veterans 
enrolled at RMTU, including the Veteran that is the subject 
of this decision.

4.  The investigation concluded that Veteran students were 
listed as enrolled at RMTU as full-time students solely to 
collect VA benefits, but that they did not regularly attend 
classes. 

5.  An investigation conducted by the VA Office of Inspector 
General in San Francisco also determined that a fraud scheme 
was perpetuated by all 60 Veterans enrolled at RMTU, and that 
the fraud resulted in these students collecting VA 
educational assistance benefits even though they were not 
really attending classes.

6.  The Veteran was paid for courses that he did not attend.

7.  The charged indebtedness in the amount of $13,814.80, was 
validly created.


CONCLUSION OF LAW

The debt created by overpayment of educational assistance 
benefits in the amount of $13,814.80, is valid.  38 U.S.C.A. 
§§ 3002, 3011 (West 2002 & Supp. 2009); 38 C.F.R. §§ 21.7020, 
21.7070, 21.7144, 21.7153 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

VA's Duties to Notify and Assist

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West. 2002 & Supp. 2009)), is not applicable to 
cases involving overpayment of indebtedness.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. 
Principi, 18 Vet. App. 435 (2004).  Notwithstanding the fact 
that the VCAA is not controlling in these matters, the Board 
observes that the RO has explained to the Veteran the bases 
for finding that the debt was valid.  It also afforded him a 
fair opportunity to present arguments and evidence in support 
of his challenge to the validity of the overpayment.  
Finally, the Board afforded the Veteran an opportunity to 
testify at a hearing which neither the Veteran, nor his 
representative, attended.  In short, the Board concludes from 
that review that the requirements for the fair development of 
the appeal have been met in this case.  See 38 C.F.R. 
§ 1.911(c) (2009).  See also Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992) ("VA's . . . 'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim."); Counts v. Brown, 6 Vet. App. 473, 478- 
79 (1994).  

Request for a Consolidated Appeal

As will be discussed in greater detail below, the RO's 
finding that the Veteran owed a debt of $13,814.80 is the 
result of investigations conducted by the RO in Manila, 
Philippines, and subsequently the VA Office of Inspector 
General (OIG) in San Francisco, California, of the enrollment 
of 60 Veterans at Ramon Magsaysay University in the 
Philippines.  As a result of these investigations, both the 
Manila RO and the OIG in San Francisco determined that these 
60 Veterans were not regularly attending classes, but were, 
instead, receiving course credit in return for buying 
supplies and other "gifts" for the school and for 
individual instructors.  

The RO in Muskogee, Oklahoma, which has jurisdiction over 
claims involving educational assistance, subsequently advised 
each of the 60 Veterans that overpayments had been created as 
a result of these findings, including the overpayment of 
$13,814.80 that is the subject of this decision.

As noted on the title page, the Veteran is represented by a 
private attorney, Donald Hill.  The record reflects that Mr. 
Hill is also representing at least 29 other Veterans who were 
found to have overpayments as a result of this investigation, 
and Mr. Hill has asked on several occasions to have all 30 
claims consolidated in a manner similar to class action 
lawsuits.  However, the Board has no authority to consolidate 
appeals in this manner, and, in fact, each individual case 
must be considered by Veterans Law Judges in the order in 
which the case was placed on the docket.  38 U.S.C.A. § 7107 
(West 2002).  Mr. Hill has been advised of this fact in 
several letters from the Principal Deputy Vice Chairman of 
the Board, and the Board reiterates this statutory 
requirement herein.  Accordingly, this decision addresses 
only the appeal of the Veteran listed on the title page, and 
the appeals of the remaining 29 Veterans represented by Mr. 
Hill will be the subject of separate decisions.

Mr. Hill is also advised that, pursuant to 38 C.F.R. § 
20.1303 (2009), decisions of the Board are considered 
nonprecedential in nature.  Each case is decided on the basis 
of the individual facts particular to each case in light of 
the applicable law and regulations.  Thus, the outcome of 
this individual appeal has no precedential value as to the 
appeals of the other 29 Veterans he represents.

Privacy Issues

The Board also notes that, on numerous occasions, Mr. Hill 
has made single submissions of evidence and argument on 
behalf of all 30 Veterans that he represents.  These 
submissions included protected information specific to 
individual Veterans, such as VA claims numbers and social 
security numbers.  Mr. Hill was asked by the Principal Deputy 
Vice Chairman of the Board in several letters to stop making 
such submissions, as they placed the Board at risk of 
violating the Privacy Act, 5 U.S.C.A. § 552a (West 2002), and 
VA regulations prohibiting disclosure of personal information 
to persons other than a claimant and his/her representative.

Mr. Hill has responded to the Board's requests by submitting 
signed "waivers" from each of the 30 Veterans he represents 
in which they expressly indicated that they do not object to 
having their personal information included in the claims 
files of the others.  On behalf of his clients, Mr. Hill has 
also expressly authorized VA to associate his submissions 
with the claims files of each of the Veterans he represents, 
even if those submissions include the VA claims numbers and 
social security numbers of the other Veterans.

The Board takes very seriously the requirements of the 
Privacy Act, 5 U.S.C.A. § 552a, and the responsibility of VA 
to protect the personal information of all veterans and their 
dependents.  However, in light of Mr. Hill's letters 
specifically authorizing the sharing of the personal 
information of the 30 Veterans he represents, and the 
specific signed waivers completed those Veterans, the Board 
finds that the concerns of the Privacy Act, 5 U.S.C.A. 
§ 552a, and similar VA regulations have been appropriately 
addressed in this instance, and that no violation of the law 
or the Veterans' privacy rights will occur by accepting Mr. 
Hill's submissions.  

In this regard, Mr. Hill submitted evidence in January 2007, 
which reportedly included copies of every previous submission 
that he had made in support of this claim.  According to Mr. 
Hill, this submission essentially constitutes the "record on 
appeal" as viewed by Mr. Hill, and it was accompanied by a 
waiver of initial consideration of new evidence by the RO.  
This submission has since been associated with the claims 
file.

The Board has considered Mr. Hill's frustration in that the 
names of individuals interviewed at RMTU remain redacted in 
the documents he received from the RO.  However, as explained 
in an April 2005 letter from the Muskogee RO, the names of 
Veterans were withheld under exemptions set forth under 
5 U.S.C.A. § 552(b)(3) (West 2002) and 38 U.S.C.A. § 5701(a), 
(f) (West 2002), which bars disclosure of their names and 
addresses.  The RO also indicated that the names and job 
titles of witnesses involved in the investigation were 
withheld under exemptions set forth in 5 U.S.C.A. 
§ 552(b)(7), and that VA does not generally disclose the 
names of witnesses involved in an investigation.   The RO 
advised Mr. Hill that, if he disagreed with its decision to 
provide only redacted copies of these documents, he was free 
to appeal the matter to the VA Office of the General Counsel.  
He was provided appropriate contact information for that 
office.

The Board believes that the Veteran is not prejudiced by VA's 
decision to provide only redacted copies, as he and Mr. Hill 
are well aware that the individuals interviewed during the 
course of the investigation included staff members, faculty, 
and students of RMTU.  There was nothing to prevent Mr. Hill 
from obtaining lay statements from individuals at RMTU on his 
own initiative, and to submit those statements in support of 
the Veteran's claim.  There was also nothing preventing Mr. 
Hill from obtaining and submitting statements from the 
individual Veterans he represents, and he has submitting 
several such statements.  As to those Veterans involved in 
the investigation who are not represented by Mr. Hill, VA is 
precluded under the Privacy Act from revealing their 
identities or other personal information.




Subpoena Requests

Mr. Hill has also specifically requested that VA subpoena all 
individuals involved in the investigation, including both 
witnesses and VA employees, so that he may question them, and 
he has also objected to VA's reliance on the interviews 
conducted at RMTU, asserting that they amount to "hearsay 
evidence."

However, as noted in Flynn v. Brown, 6 Vet. App. 500, 503 
(1994), the VA benefits claims system does not include such 
adversarial concepts as cross examination, best evidence 
rule, or hearsay evidence exclusion.  See also Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  Certainly, the Board has 
a responsibility to weigh the credibility and probative value 
of testimony provided by the students and faculty at RMTU, 
just as it does any evidence provided by the Veteran that is 
the subject of this decision.  However, the Board will not 
reject such testimony solely on the basis that it is hearsay 
evidence.

The Board recognizes that, under 38 U.S.C.A. § 5711(a) (West 
2002), VA has the authority to "(1) issue subpoenas for and 
compel the attendance of witnesses within a radius of 100 
miles from the place of hearing . . .[and] (4) aid claimants 
in the preparation and presentation of claims."  However, in 
38 C.F.R. § 20.711 (2009), the Secretary has defined the 
scope of this subpoena power to include compelling the 
attendance of witnesses within a radius of 100 miles from the 
place of hearing, and to aid in the production of "tangible 
evidence."

The regulation does not contemplate issuing subpoenas to 
allow witnesses to be questioned outside of the context of a 
personal hearing, and even then, the individual must reside 
within a 100 mile radius of the hearing.  Furthermore, the 
regulation specifically provides that a subpoena will not be 
issued to compel the attendance of VA adjudicatory personnel.  
See 38 C.F.R. § 20.711(a).  In this instance, Mr. Hill has 
clearly requested subpoenas far outside the scope of the 
situations contemplated by the applicable regulation, and his 
request is denied.



Additional Evidence and Argument Received

As noted above, the Veteran's attorney has submitted 
additional evidence and argument directly to the Board.  This 
evidence was mostly duplicative of evidence already of 
record.  However, to the extent some of it was new, the 
attorney has waived initial RO consideration of any new 
evidence and argument, which allows the Board to proceed.  
See Attorney Letter dated June 30, 2007; 38 C.F.R. § 
20.1304(c) (2009).  

II.  Factual Background

In a VA Form 22-1999, Enrollment Certification, which was 
signed in May 2002, the Veteran reported that he was enrolled 
full-time for his first semester at Ramon Magsaysay 
Technological University (RMTU).  He noted that the semester 
began June 3, 2002, and that he was pursuing a Bachelor of 
Agricultural Technology (BAT).  Thereafter, he submitted 
Enrollment Certifications for the second and summer semesters 
of the 2002-03 school year; the Veteran indicated that the 
summer semester ended on June 6, 2003.  Each Enrollment 
Certification was signed by an official of the RMTU Office of 
Campus Registrar.  

The record reflects that the Veteran received basic 
educational assistance benefits under the provisions of 
Chapter 30 for each of the semesters that he reported being 
enrolled at RMTU between June 3, 2002, and June 6, 2003, and 
the RO calculated the total amount of assistance benefits 
administered during this period as $13,814.80.

During the first semester of the 2002-03 school year, on 
October 23, 2002, the RO in Manila conducted a routine on-
site Education Compliance Survey at RMTU.  The audit examined 
school records associated with 10% of the Veteran student 
population.  Of the 6 records examined there were 
discrepancies found in all records.  The primary contact at 
RMTU for this survey was the Registrar Clerk.  She made 
available the records of the randomly selected students, 
which consisted of individual envelopes for each student 
containing personal interview forms, immigration papers, 
Certificates of Honorable Discharge, and records from 
previous or secondary schools.  No other documents such as 
school curriculum, enrollment forms, or adding/dropping of 
subject forms were found inside.  

In the October 2002 Education Compliance Survey Report, it 
was determined that RMTU had failed to maintain accurate or 
complete records of enrollment for VA beneficiaries-students, 
and that significant discrepancies were found in the records 
that were reviewed.  For example, some students had no 
addresses listed other than P.O. Box addresses, and others 
had addresses at locations of such distance that it raised 
questions as to regular attendance at any of the campuses of 
RMTU.  Although no overpayments were found based on the 
available school records presented, it was noted that it may 
be necessary to conduct a more extensive compliance survey at 
a later date, including class checks to monitor actual class 
attendance of the students.

In February 2003, the RO in Manila conducted a more extensive 
Education Compliance Survey at RMTU in which the records of 
all veteran-beneficiary students were reviewed.  The survey 
began at the San Marcelino Campus by interviewing the 
Chancellor of RMTU, who reported that the Veterans had 
established their own school club on campus called the U.S. 
Veteran Students Organization.  He indicated that they were 
allowed to have their own "Vet-Park" inside the campus 
where they often meet, and that they had donated several 
garbage bins located throughout the campus.

On the first day of the survey, two Veteran students, 
including the Veteran that is the subject of this decision, 
came to the Registrar's Office after apparently being 
informed of the survey by the Chancellor.  One of the 
students indicated that he was president of their student 
organization, and that they had a number of questions about 
the survey.  Due to time constraints, they were asked to 
write their questions down so that they could be answered 
later.  During the conversation, both students reported that 
their organization had donated the new steel filing cabinet 
in the Registrar's office to help the clerk in safekeeping 
records.

The compliance survey continued at the Registrar's office of 
the Porac Botolan Campus of RMTU, where additional student 
records were reviewed.  In reviewing the records, significant 
discrepancies were found, such as the following: the absence 
of final grades for certain courses or for entire semesters; 
different signatures or penmanship appearing on certificates 
of registration (the staff of the university reported that 
sometimes students' wives or classmates filled out the forms 
on their behalf); and indications that some students received 
credits consistent with only part-time enrollment even though 
they were receiving VA benefits for full-time enrollment.  
Discrepancies were reportedly found in all 60 Veteran 
students' records.

As a result of these findings, the Manila RO subsequently 
conducted a field investigation, which involved eleven Manila 
employees, including 8 field investigators, the head of the 
Field Section, and two Educational Compliance Survey 
Specialists (ECSS's).  From May 10, 2003, to May 15, 2003, 
they interviewed 39 individuals, including RMTU 
administration officials, professors, veteran students, and 
non-veteran students.

Depositions from various professors and administration 
officials confirmed that the Veteran students donated 
supplies to the school and to their instructors, and also 
paid for various class projects.  The Chancellor of the San 
Marcelino Campus indicated that the Veteran students had 
donated money to their school, and that 50 percent of this 
had been distributed to teachers as "incentive" awards.  
Various instructors and non-veteran students also indicated 
that the Veteran students were not required to actually 
attend classes, and some non-veteran students complained of 
this fact, indicating that they would be penalized for not 
attending, while the Veteran students were still given 
passing grades in return for their donations.

Some students and faculty indicated that the Veteran students 
often came to class lectures only once or twice a week, and 
others indicated that many of the Veterans never attended 
classes.  For example, one non-veteran student reported that 
he had never seen any of the Veteran students actually 
attending class over a two-year period, and another non-
veteran student admitted to having been "coached" to tell 
the VA investigators that the Veteran students had attended 
classes when, in fact, they had not.  One non-veteran student 
indicated that he had seen Veteran students attending classes 
for only one month in the 2002-2003 semester, and at no time 
since.  

In these depositions, some instructors revealed that they did 
not personally verify the presence of the Veteran students in 
their classes, but, instead, relied on attendance sheets 
regularly submitted by a representative of the Veteran 
students.  Such was the case at both the San Marcelino and 
Porac Botolan Campuses.  Some of the instructors indicated 
that they either did not know whether the Veteran students 
actually attended, and some admitted that they were aware of 
the fact that the Veteran students did not attend many 
classes.  Instructors also gave various reasons for the 
different treatment accorded Veteran students over non-
veteran students, such as language barriers, "humanitarian 
reasons," or the Veteran students already having advanced 
knowledge.  Some faculty members acknowledged that the 
Veteran students were only expected to act as financiers by 
providing monetary assistance to complete projects while the 
non-veteran students were expected to do the labor.  Several 
faculty members and non-veteran students reported that the 
non-veteran students were stringently held to the requirement 
of reporting to class five days a week, but that the Veteran 
students were not.  Some faculty members also admitted that 
he had been given cash incentives by the administration, 
which they were told came from donations by the Veteran 
students.

At the San Marcelino Campus, a meeting was held with the 
Veteran students in which they were invited to make 
statements under oath.  Several students became hostile, one 
accused VA of a "witch hunt," and another explained that 
they would only submit a joint written statement, and not 
offer testimony under oath.  In the joint written statement, 
which was signed by 17 Veteran students, including the 
Veteran that is the subject of this decision, they explained 
that the minimum attendance requirement was one hour of 
classroom instruction a week and/or three hours of laboratory 
time.  They also admitted that class leaders take the 
attendance by signature of each Veteran at the Vet-Park and 
delivered the attendance sheet to professors, at which time 
they were given the class assignments. 

A Summary of Investigative Findings revealed the conclusions 
of the Manila RO investigation team.  It was determined that 
teachers at RMTU did not require the Veteran students to 
regularly attend classes, but, instead, relied on class 
leaders to submit Attendance Sheets that contained the names 
of the Veteran students enrolled in the particular class.  
Teachers apparently relied solely on these Attendance Sheets 
to assess the students' attendance, and, in fact, did not 
really know whether their Veteran students were even present 
on campus.  All they knew and saw as to the Veteran students' 
attendance was when they observed the Veteran students 
gathering at Vet-Park, or the kiosk/canteen, in the case of 
the Porac Botolan Campus.  The Veteran students gave material 
and financial "help" to the school, and, in return, were 
accorded favorable treatment in violation of the Approval 
Agreement that the school had made with VA.  The scheme was 
found to have been happening for decades with one teacher 
disclosing that VA-beneficiary students had been enjoying the 
arrangement since that teacher had started in 1989.  Most 
teachers, staff, and non-veteran students admitted that the 
Veteran students had not been attending classes, which was 
contrary to the insistent claims of the Veteran students that 
they had.  As alluded to above, the Veteran that is the 
subject of this decision was identified as one of the Veteran 
students that had not been attending classes.

Following this investigation, in June 2003, a recommendation 
was sent to the Muskogee RO to create overpayments for each 
of the 60 Veterans who were the subject of the investigation.  
In September 2003, the Veteran that is the subject of this 
decision, received a letter from the Muskogee RO advising him 
that he had been certified and paid educational assistance 
benefits for attending RMTU from June 3, 2002, through June 
6, 2003, but that their findings indicated that he did not 
attend classes during that period.  His payments were 
stopped, which resulted in an overpayment in the amount of 
$13,814.80.  He was advised of his right to request a waiver 
of this overpayment.  The Veteran submitted a notice of 
disagreement in October 2003 in which he disputed the 
validity of the indebtedness.  

Thereafter, in February 2004, an agent of the Criminal 
Investigation Division of the VA Office of Inspector General 
(OIG) in San Francisco, California, completed a report 
regarding his review of the situation at RMTU.  The agent 
explained that his analysis was based on an extensive review 
of the documentation detailing interviews conducted by the 
Manila RO, correspondence sent by the Veterans, a review of 
files at the Muskogee RO, and interviews of various VA 
officials and other individuals.  The agent further explained 
that his review was also based on fourteen years of 
experience as a Special Agent with the OIG, some of which has 
been as a Resident Agent in Charge.  The agent noted that he 
had extensive training in conducting fraud investigations, 
and has also worked extensively in the Philippines on VA-
related investigations.  

Based on his review, the agent concluded that fraud was 
committed by the 60 Veterans who had attended RMTU, and it 
was his recommendation that all administrative action be 
taken to recover monetary damages suffered by VA and to 
forfeit the benefits of the involved Veterans.  However, 
based on the complexities and expense of prosecuting 
individuals in the Philippines, the OIG decided not to 
proceed with a criminal investigation of the matter.

Regarding the findings of the OIG, the agent explained that 
the essence of the "scheme" at RMTU was that the Veteran 
students were listed as enrolled at RMTU, as full-time 
students, solely to collect VA benefits.  They never really 
attended classes, and would meet once a week at a location on 
campus to circulate attendance sheets for various classes 
they were enrolled in.  They would sign these sheets, and a 
representative would take them to the relevant professors.  
The students were given mid-term and final exams, but these 
exams were given to a representative, and taken to the Vet-
Park, where they would be answered collectively based on the 
"honor system."  All of the Veterans would subsequently 
receive passing grades, and the school benefits from this 
system because the Veterans would pay for various expenses, 
usually collectively, through money collected by their 
"treasurer."  It was noted that items paid for by the 
students included new curtains, sports equipment, water 
dispensers, renovations, holiday party expenses, and the 
materials costs associated with class projects.

The agent explained that the evidence of all 60 Veterans' 
guilt included the following: the testimony of 13 
professors/instructors, plus the Dean of Agricultural 
Technology, who indicated that the Veterans never attended 
classes; the testimony of seven non-veteran students and one 
veteran student that was not involved in the scheme, who all 
indicated that the Veterans did not attend classes; and the 
testimony of non-veteran students, who indicated that the 
Veterans began attending classes regularly after the onset of 
the investigation by the Manila RO.  The agent also pointed 
to the joint statement signed by 17 of the Veteran students 
in which they asserted that they met the minimum requirement 
of 1 hour of classroom instruction per week and/or 3 hours of 
laboratory time for each subject.  The agent found that this 
statement was clearly contrary to the testimony provided by 
instructors and fellow students, but is indicative of their 
knowledge that classroom attendance was required.

The agent also noted that a similar scheme was in place at 
Laney College in Oakland, California, and that scheme 
resulted in a loss of $6 million for VA.  The agent indicated 
that it was his belief that the scheme at Laney College was 
exported from the school in the Philippines, as there were 
many similarities beyond just the mechanics of the scheme, 
similar terminology, and the fact that the RMTU scheme had 
reportedly been going on since the 1980's.  Furthermore, 
several RMTU professors noted that, when the naval center was 
still active, they had many more veterans enrolled.  The 
agent noted that the students at Laney College had been sued 
in Federal Court under the Civil False Claims Act, and most 
of them paid double damages plus fines.

In a December 2004 letter, a Special Agent in Charge of the 
Los Angeles OIG indicated that it had been asked to look into 
bribery charges made against D.B., an employee of the Manila 
RO, but had chosen not to pursue an investigation of the 
charges.  The Special Agent explained that the complainants 
were the same individuals who were the subject of the RMTU 
investigation, and that they had a strong motivation to 
discredit the VA investigators who uncovered their scheme.  
It was noted that the San Francisco OIG had conducted an 
extensive review of the situation at RMTU, and had concluded 
that there was an "overwhelming" amount of the evidence 
indicating that those students had engaged in a fraudulent 
scheme.  For these reasons, the Special Agent concluded that 
their motivation, testimony, and thus, the entire allegation, 
lacked credibility.  

The Special Agent further explained that D.B. was the lead 
investigator of the educational benefits fraud scheme because 
he had initially discovered it during the compliance survey, 
but he was not in charge of the field investigators, and had 
no authority over the outcome of the investigation.  The 
evidence collected of the scheme was obtained by eleven 
different field investigators, and D.B. had no authority over 
any of them.  Moreover, the management of the Manila RO was 
involved in planning the investigation from the outset, and 
he would have not have been able to exercise considerable 
influence over the outcome.  The Special Agent noted that, in 
his experience, bribes were typically solicited by 
individuals that had authority to effect some type of 
outcome, which was a scenario that did not exist here.  For 
these reasons, the Special Agent determined that the 
allegations lacked credibility and had been put forth in an 
attempt to obscure the issues and deflect the guilt of the 
involved Veterans.

During the pendency of this appeal, the Veteran's attorney 
has submitted numerous letters raising various arguments in 
support of his appeal.  The attorney's arguments will be 
addressed in detail below.  Additionally, the Veteran has 
submitted, in support of his claim, a sworn affidavit, a copy 
of his official transcript of record from RMTU, Enrollment 
Certifications from RMTU, and a letter from the Registrar's 
office indicating that he had passed all classes.  

III.  Analysis

The Veteran is challenging the validity of the overpayment in 
the amount of $13,814.80.  He essentially contends that he 
did regularly attend classes at RMTU, and that he never 
intended or took action to defraud the government by 
receiving educational assistance benefits to which he was not 
entitled.

The law provides that VA will approve and will authorize 
payment of educational assistance for an individual's 
enrollment in any course or subject which a State approving 
agency has approved and which forms a part of a program of 
education as defined by 38 C.F.R. § 21.7020(b)(23) (2009).  
38 U.S.C.A. § 3002(3) (West 2002); 38 C.F.R. § 21.7120.  A 
program of education, in pertinent part, is any unit course 
or subject or combination of courses or subjects, which is 
pursued at an educational institution.  38 C.F.R. § 
21.7020(b)(23).

The Veteran had been previously determined to be eligible for 
Chapter 30 education benefits.  Therefore, he was entitled to 
a monthly benefit for the period of time he was enrolled in, 
and satisfactorily pursing an approved program of education.  
38 U.S.C.A. § 3014 (West 2002); 38 C.F.R. § 21.7070 (2009).  
The term attendance means the presence of a veteran (i) in 
the class where the approved course is being taught in which 
he is enrolled, or (ii) at a training establishment, or (iii) 
any other place of instruction, training or study designated 
by the educational institution or training establishment 
where the veteran is enrolled and is pursing a program of 
education.  38 C.F.R. § 20.7042(b)(2) (2009).

In order to receive educational assistance for pursuit of 
program of education, an individual must maintain 
satisfactory attendance.  38 C.F.R. § 21.7153(c) (2009).  VA 
will discontinue educational assistance if the individual 
does not maintain satisfactory attendance.  Id.  Attendance 
is unsatisfactory if the individual does not attend according 
to the regularly prescribed standards of the educational 
institution in which he is enrolled.  Id.  The amount of 
overpayment of educational assistance paid to a veteran 
constitutes a liability of that veteran.  38 C.F.R. § 
21.7144(b) (2009).  

In this case, investigations conducted by the Manila RO and 
the VA OIG in San Francisco revealed that 60 Veterans 
attending RMTU, including the Veteran that is the subject of 
this decision, were part of a scheme whereby they received 
passing grades in return for providing monetary donations and 
other gifts to the school, even though they did not regularly 
attend classes.  As determined by the OIG, this scheme was 
intended to allow the Veterans to continue to receive VA 
educational assistance benefits based on their enrollment at 
RMTU.

The evidence of this scheme includes the testimony of 
professors and instructors, who indicated that the Veterans 
never attended classes and were receiving passing grades in 
return for their donations; and the testimony of non-veteran 
students, who also indicated that the Veterans did not attend 
classes, but still received course credit in return for their 
donations.

Although the Veteran has asserted that he did, in fact, 
attend courses at RMTU, the Board finds that these assertions 
lack credibility in light of the testimony provided by the 
faculty members, other Veteran students, and non-veteran 
students at that school, and the findings of both the Manila 
RO and OIG.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  Also relevant 
to its determination is the fact that at no time during this 
appeal has any evidence been submitted which corroborates the 
Veteran's assertions that he attended class, including class 
lecture notes, a completed assignment/module, and/or 
examination report.  

It is clear from the findings of the Manila RO and the OIG 
that the practice of the Veteran students not having to 
attend classes was widely known and had been routine practice 
for many years at that university.  The investigation of the 
Manila RO also specifically identified this Veteran as one of 
the 60 who participated in this scheme.  Moreover, it appears 
from the February 2003 Compliance Survey Report that the 
Veteran was intimately involved in this scheme, as evidenced 
by his presence at the Registrar's office on the second day 
of the investigation.  Additionally, it was noted in the 
Summary of Interviews of RMTU Administration Staff, Faculty 
Members, and Students that the Veteran that is the subject of 
this decision introduced himself as "the leader of the group 
of VA students"; he also was the architect of the joint 
statement provided by 17 of the Veterans.  

With regard to this joint statement, the Board has considered 
the remarks contained in the Veteran's January 2007 sworn 
affidavit that the second page of the joint statement, which 
admittedly contains the most damaging admissions, was 
fraudulently created and that the signatures provided on the 
back of this page were "obviously made [from] a copy of [the 
Veterans] signatures from the original page one of the 
[j]oint [s]tatement."  However, after careful inspection of 
the joint statement, it finds the Veteran's contentions of 
fraud lack credibility.  First, the Board notes that the 
names do not appear in the same order as on first page of the 
joint statement.  However, perhaps more importantly, a number 
of the signatures on the first page overlap each other in 
such a way as to make it impossible to move the order around.  
Similarly, the signatures on the second page have their own 
patterns of overlap, thereby lending support to the fact that 
they were not reproduced by the Manila RO.  

The Veteran asserts, and the Board acknowledges, that none of 
the investigation documents or depositions contain any 
express notation that the Veteran did not attend classes.  
However, the Board has been provided a copy of the Veteran's 
transcript for the 2002-03 academic year, and based on the 
coursework taken, the Board observes that a number of his 
teachers were deposed in May 2003.  For example, the 
Veteran's transcript reflects that he took English I during 
his second semester; a deposition with the English I teacher 
contains an admission that the Veteran students did not 
attend any regular class and were provided take-home modules 
and examinations to complete.  Similarly, teachers of the 
Veteran's summer courses, Post Harvest Technology and Farm 
Business Management, both stated that the Veteran students 
were not required to attend class.  The teacher of the latter 
course could only recall the names of those Veteran students 
tasked with submitting the attendance sheets for the Veteran 
students taking the course.  

The Board has also considered the assertion by the Veteran's 
attorney that one or more of the employees of the Manila RO 
insinuated to the Veteran students and faculty of RMTU that 
they were open to bribes, and that it was only the failure to 
pay such bribes that resulted in the findings of the RO's 
investigation.  In support of this assertion, he has 
submitted statements from several of the Veteran students, 
including the Veteran that is the subject of this decision.  

However, the only evidence suggesting that RO employees 
undertook such conduct is apparently the assertions of the 
attorney's clients.  Their credibility must be weighed 
against the numerous depositions from faculty members and 
non-veteran students indicating that the Veteran students did 
not attend classes, and the specific findings of fraud that 
were made by both the Manila RO and the OIG in San Francisco.  
It is difficult to imagine that a failure to accept bribery 
offers from Manila RO employees could have resulted in the 
fabrication of the substantial amount of evidence obtained by 
that RO of the scheme that apparently existed in RMTU.  
Furthermore, the depositions and other documents created as a 
result of their investigation were independently reviewed by 
the OIG in San Francisco, as well as statements of the 
veteran students.  As noted, the OIG specifically found that 
fraud had occurred at RMTU.  It seems extremely unlikely that 
the employees of the Manila RO could have fabricated the 
testimony of the faculty members and students at RMTU who 
reported that the Veterans were allowed to pass classes 
without attending in exchange for gifts, and it also seems 
equally unlikely that the faculty members or students at RMTU 
would testify to such if the practice was not actually 
occurring.  There seems to be no motivation for either 
faculty or non-veteran students to lie about such a scheme if 
it did not, in fact, exist.

The Board's conclusions in this regard appear consistent with 
the findings of the Special Agent of Los Angeles OIG, as 
explained in his December 2004 letter.  That agent explained 
that it had chosen not to pursue an investigation into the 
bribery charges against D.B. because the complainants were 
the same individuals who were the subject of the RMTU 
investigation, and that they had a strong motivation to 
discredit the VA investigators who uncovered their scheme.  
It was noted that the San Francisco OIG had conducted an 
extensive review of the situation at RMTU, and had concluded 
that there was an "overwhelming" amount of the evidence 
indicating that those students had engaged in a fraudulent 
scheme.  It was further noted that D.B. was not in charge of 
the field investigators, and had no authority over the 
outcome of the investigation.  The evidence collected of the 
scheme was obtained by eleven different field investigators, 
and D.B. had no authority over any of them.  Moreover, the 
management of the Manila RO was involved in planning the 
investigation from the outset, and he would have not have 
been able to exercise considerable influence over the 
outcome.  It was noted that bribes were typically solicited 
by individuals that had authority to effect some type of 
outcome, which was a scenario that did not exist here.  For 
these reasons, the Special Agent determined that the 
allegations lacked credibility and had been put forth in an 
attempt to obscure the issues and deflect the guilt of the 
involved veterans.

In 2007, the Veteran's attorney submitted several statements 
signed and dated in March 2005 by instructors at RMTU 
stating, as a general matter, that they would never misreport 
a student's attendance and discussing the conduct of the 
investigation.  Specifically, these statements indicate that 
the RMTU faculty were told that their teaching licenses would 
be suspended if they failed to testify that the Veteran 
students were not attending classes.  Since the Survey 
Compliance Reports and attached depositions have been 
redacted for privacy reasons, it is unclear whether the 2007 
statements are by the same individuals who were interviewed 
during the Manila RO investigation.  Regardless, the 
credibility of these statements must be weighed against the 
numerous depositions from the veteran and non-veteran 
students indicating that the Veteran students did not attend 
classes, as well as the specific findings of fraud made by 
both the Manila RO and the OIG in San Francisco.  In 
assessing the credibility of these statements, the Board 
observes that nearly all of the faculty deposed in the 
investigation were asked if they had any complaints with 
regard to the manner and content of their deposition.  None 
indicated a problem.  Equally noteworthy is the fact that 
these allegations have only surfaced recently, and were not 
brought to someone's attention when the OIG was investigating 
the bribery allegations.  Finally, all of the March 2005 
statements appear to have been written in the same 
handwriting, thereby casting doubt on whether the statements 
are accurate or were prepared statements created by someone 
with an interest in the outcome of this investigation, 
namely, the Veteran students and their representative.  In 
light of the above circumstances, the Board finds the 
credibility of the 2007 faculty statements to be 
questionable; thus, these statements are of significantly 
less probative value than the depositions taken during the 
investigation.  See Hayes, 5 Vet. App. at 69-70.

The Board notes that the Veteran and his attorney have 
pointed to various documentation from RMTU in support of his 
appeal, including Enrollment Certifications and a transcript 
of passing grades.  However, it was implicit in the scheme 
discovered by the Manila RO, and later confirmed by the OIG, 
that the Veteran students at RMTU received course credit in 
return for the donations and gifts that they provided the 
school.  Certainly, it is clear that RMTU routinely confirmed 
to the RO that these students were enrolled, attending 
classes, and receiving passing grades.  Documentation to that 
effect, such as transcripts or enrollment certifications, in 
no way contradicts the findings of the Manila RO or the OIG, 
and the Board finds it to be of no probative value.

In support of the Veteran's claim, his attorney has also 
cited to the provisions of 38 C.F.R. § 21.7153(c), which 
defines "satisfactory attendance" on the part of a 
beneficiary as meeting the regularly prescribed standards of 
the educational institution in which he is enrolled.  He 
essentially argues that, because the school accepted the 
Veteran's attendance as adequate, VA is obligated to do so 
regardless of the frequency of the Veteran's actual 
attendance.

However, as discussed in detail above, there is persuasive 
testimony of record from faculty members and non-veteran 
students at RMTU that the Veteran students were not being 
held to the same standards of attendance or class 
participation that the non-veteran students were, and that 
this was due to the donations made to the school by the 
Veteran students.  Moreover, it is not entirely clear that 
this was the official policy of RMTU as at least one 
administrator reported that all students were required to 
attend class regardless of their veteran status.  Another 
administrator, however, openly admitted that the Veteran 
students were often segregated from their non-veteran peers.  
Either way, it cannot be said that the Veteran students were 
meeting the regularly prescribed standards of RMTU as 
contemplated by 38 C.F.R. § 21.7153(c). 

Furthermore, it is implicit in all of the statutes and 
regulations dealing with the administration of Chapter 30 
benefits that a veteran beneficiary be pursuing a meaningful 
program of education in exchange for his VA benefits.  See, 
e.g., 38 C.F.R. § 21.7020(b)(25)(i) (2009).  As noted, the 
scheme discovered by the Manila RO involved beneficiaries who 
received course credit and passing grades without having to 
attend classes or otherwise participate in class in return 
for monetary donations and other gifts they made to the 
university.  It is difficult for the Board to imagine any 
argument that could justify this scheme as being consistent 
with the purpose of Chapter 30 benefits.  Moreover, at least 
one RMTU professor indicated that very few students receiving 
VA assistance actually graduate from RMTU, and that most stop 
attending when their educational entitlement ends.  This 
professor also reported that, unlike non-veteran students, 
these students were not required to follow the curriculum 
created for the BAT and DAT programs, but were able to take 
classes from outside the curriculum.  Such evidence tends to 
indicate that none of the Veterans, including he who is the 
subject of this decision, enrolled with an meaningfully 
intent to complete the BAT and/or DAT program.  Regardless, 
the Board is of the opinion that the participants of the 
scheme, including this Veteran, either must have known, or 
should have known, that receiving VA benefits based on their 
enrollment at RMTU amounted to defrauding the government.  In 
the Board's opinion, the school's complicity does not in any 
way mitigate the actions of the Veteran in participating in 
this scheme.

In consideration of the foregoing, the Board finds that the 
Veteran either knew or should have known that he was 
accepting education benefits for purposes other than what was 
intended as it is clear that the Veteran students were given 
preferential treatment at RMTU due to the financial benefits 
bestowed upon the institution.  The evidence further reflects 
that the Veteran was not required to participate in his 
classes as a regular student to receive passing grades in 
classes for which he was enrolled at RMTU for the periods 
relevant to the current appeal.  Thus, the Board concludes 
that Veteran's debt in the amount of $13,814.80 was validly 
created.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An overpayment of VA educational assistance benefits in the 
amount of $13,814.80 was properly created and the appeal is 
denied.


REMAND

The Veteran submitted a request for waiver of recovery of the 
overpayment of VA educational assistance benefits in the 
calculated amount of $13,814.80; it was denied in August 
2004.  As discussed above, the Veteran's attorney asserted in 
an October 2004 letter that the issue of entitlement to a 
waiver of recovery of the debt is part of the Veteran's 
appeal regarding the validity of the debt.  The Board is of 
the opinion that the October 2004 letter can be construed as 
expressing disagreement and a desire for appellate review 
regarding the denial of a waiver request.  38 C.F.R. § 20.201 
(2009).  Therefore, the Board finds that the Veteran has 
filed a timely notice of disagreement.  The United States 
Court of Appeals for Veterans Claims (Court) has now made it 
clear that the proper course of action when a timely notice 
of disagreement has been filed is to remand the matter to the 
RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate 
action, including issuance of a statement of the case, is now 
necessary with regard to this issue.  38 C.F.R. § 19.26 
(2009).  The Veteran will then have the opportunity to file a 
timely substantive appeal if he wishes to complete an appeal.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case as to the 
issue of entitlement to waiver of recovery 
of overpayment of VA educational 
assistance benefits in the calculated 
amount of $13,814.80.  The Veteran should 
be informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of any issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If so, subject 
to current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


